Citation Nr: 1615685	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for anxiety disorder with symptoms of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO granted service connection for an anxiety disorder with symptoms of PTSD; an initial 30 percent disability rating was assigned, effective December 17, 2010.  The Veteran appealed the RO's assignment of an initial 30 percent rating to the above-cited disability to the Board. 

The Veteran testified at a video conference hearing before the undersigned via the above RO in September 2012.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

This matter was most recently before the Board in May 2015.  At that time, the Board remanded the claim to have the RO schedule the Veteran for a VA examination to determine the nature and severity of the service-connected anxiety disorder with PTSD, and to comply with its July 2014 remand directives.  Pursuant to the Board's May 2015 remand directives, VA examined the Veteran in October 2015.  The matter has returned to the Board for further appellate consideration. 

By a November 2015 rating action, the RO granted a 50 percent initial rating to the service-connected anxiety disorder with symptoms of PTSD, effective December 17, 2010.  The Veteran is presumed to be seeking the maximum possible evaluation. See AB v. Brown, 6 Vet. App. 35 (1993) (while a claimant is presumed to be seeking the maximum benefit available under law, the claimant can choose to limit the claim to a lesser benefit).  Thus, the issue with respect to this disability remains on appeal and has been framed as that reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claim a remand is necessary to obtain a supplemental VA opinion to ensure compliance with its May 2015 remand directives.  In May 2015, the Board remanded the claim for compliance with its July 2014 remand directives.  In July 2014, the Board requested the AOJ to schedule the Veteran for a VA examination to determine the current (then) severity of the Veteran's service-connected anxiety disorder with symptoms of PTSD.  The Board specifically directed the examiner, in part, to discuss in detail the current symptoms due to the mental disorder and the level of occupational and social impairment caused by the mental disorder and to provide a full multi-axial diagnosis pursuant to Diagnostic Statistical Manual (DSM)-IV, including the assignment of a Global Assessment of Functioning Score (GAF) score. (See July 2014 Board remand).  Although the Veteran was provided a VA psychiatric examination in September 2014, the examiner did not address these specific matters.  Thus, in May 2015, the Board remanded the matter on appeal to afford the Veteran another VA examination that was compliant with its July 2014 remand directives.  (See May 2015 Board remand, quoting Stegall v. West, 11 Vet. App. 268 (1998)).

Pursuant to the Board's May 2015 remand directives, VA examined the Veteran in October 2015.  (See October 2015 VA Mental Disorders Disability Benefits Questionnaire (DBQ) report).  The examiner did not review the claims file, but did review VA treatment records and the September 2014 VA examination report.  The October 2015 VA psychologist reported that according to the DSM-V, the Veteran had a diagnosis of PTSD.  The VA examiner noted that the Veteran had remained employed as an accountant for the previous 10 years, that he lived alone, and had one (1) close friend.  The Veteran was noted to have been mildly guarded during the examination with a mildly anxious mood and mildly constricted affect.  The VA psychologist indicated that the Veteran's PTSD had caused mild memory impairment; depression; anxiety; panic attacks more than once a week; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  (See October 2015 VA Mental Disorders DBQ).  Aside from listing the above-cited psychiatric symptoms of the Veteran's PTSD, she did not discuss the level of occupational and social impairment caused by the PTSD, as specifically directed by the Board in its July 2014 and May 2015 remand directives.  Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for further examination by the VA psychologist who performed the Mental Disorders examination in October 2015.  If the VA psychologist is no longer available, another qualified examiner should be asked to examine the Veteran.  The complete claims file as contained in the electronic record must be reviewed, and the October 2015 VA psychologist or other appropriate clinician must indicate in the examination report that such a review was conducted.

The October 2015 VA psychologist, or other reviewing clinician, must provide accurate and fully descriptive assessments of all psychiatric symptoms.  A complete history should be obtained from the Veteran, especially as it pertains to social and occupational impairment.  The October 2015 VA psychologist or other clinician must comment upon the frequency, severity and duration of the Veteran's PTSD symptoms.  Notwithstanding the Veteran's current employment, as noted in the November 2015 examination report, the October 2015 VA psychologist, or other reviewing clinician, must discuss impairment in occupational functioning due to PTSD.  A complete rationale for all opinions must be provided.
   
2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

